Citation Nr: 1747836	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-05 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, rated as noncompensably disabling prior to June 19, 2017, and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1955 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. In January 2013, the RO denied the Veteran's claim for compensable rating for bilateral hearing loss based on his failure to report for a scheduled VA examination. In April 2013, the Veteran requested the RO to reschedule the examination. In July 2013, following a VA examination, the RO again denied the Veteran's claim for a compensable rating for bilateral hearing loss. The Veteran filed a notice of disagreement (NOD) in August 2013, and the RO issued a statement of the case (SOC) in January 2014. The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) also in January 2014.

In his January 2014 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge of the Board. The hearing was scheduled for April 6, 2016; however, the Veteran subsequently withdrew his hearing request. See December 2016 Report of General Information (VA Form 21-0820). See also 38 C.F.R. §20.704 (e) (2016).

In May 2017, the Board remanded the claim for additional development, specifically for a new VA audiological examination.  For the reasons indicated in the discussion below, the Board finds that the RO substantially complied with the Board's remand instructions, and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

A June 2017 rating decision assigned a 10 percent rating for bilateral hearing loss, effective June 19, 2017, creating a staged rating as indicated on the title page. The Veteran has not withdrawn his appeals for higher ratings before or after the effective date of the increased rating. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran's appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to June 19, 2017, the Veteran had no worse than Level III hearing in the right or left ear.

2.  Since June 19, 2017, the Veteran has had Level IV hearing in the left ear and Level III hearing in the right ear.


CONCLUSIONS OF LAW

1.  Prior to June 19, 2017, the criteria for a compensable rating for bilateral hearing loss were not met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3,321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

2.  Since June 19, 2017, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3,321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000. See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016).  Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist, following the May 2017 Board Remand and the RO's development of the claim pursuant to the Board's remand instructions. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Higher Ratings - Bilateral Hearing Loss

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58   (1994). However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. 38 C.F.R. § 4.85(a), (d) (2016).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86 (a). When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next highest Roman numeral. 38 C.F.R. § 4.86 (b) (2016).

By way of background, the Veteran filed a claim for increased (compensable) rating for his service-connected bilateral hearing loss in August 2012. He has been assigned a noncompensable rating prior to June 19, 2017, and a 10 percent disability rating from that date. 

Turning to the pertinent evidence of record, an August 2012 VA audiology consultation noted that the Veteran reported a difficult time with communication in background noise. He was not a previous user of amplification. Audiometric testing revealed the following pure tone thresholds, in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
30
35
60
55
LEFT
25
50
60
75

The average decibel loss was 45 in the right ear and 52.5 in the left ear. Speech recognition scores were 100 percent in the right ear and 80 percent in the left ear.
This translates to Level I hearing impairment in the right ear and Level IV hearing impairment in the left ear. Intersecting Levels I and IV under Table VII results in a 0 percent rating under the applicable criteria. 38 C.F.R. 4.85, DC 6100.

On July 2013 VA examination, the Veteran reported difficulty understanding conversations in noise and groups. Audiometric testing revealed the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
60
75
LEFT
35
60
65
80

The average decibel loss was 52.5 in the right ear and 60 in the left ear. Speech recognition scores were 92 percent in the right ear and 86 percent in the left ear. This translates to Level I hearing impairment in the right ear and Level II hearing impairment in the left ear. Intersecting Levels I and II under Table VII results in a 0 percent rating. 38 C.F.R. 4.85, DC 6100.

On December 2013 VA examination, the Veteran reported reports difficulty understanding speech in noise and groups. Pure tone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
40
70
80
LEFT
40
55
60
75

The average decibel loss was 57.5 bilaterally. Speech recognition scores were 96 percent in the right ear and 94 percent in the left ear. This translates to Level II hearing impairment bilaterally. Level II hearing impairment in both ears warrants a noncompensable or 0 percent rating. 38 C.F.R. 4.85, DC 6100.

On June 2017 VA examination, the Veteran reported reports difficulty understanding conversation in group settings and on the telephone. Pure tone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
60
60
65
LEFT
40
65
70
75

The average decibel loss was 57.5 in the right ear and 62.5 in the left ear. Speech recognition scores were 88 percent in the right ear and 76 percent in the left ear. This translates to Level III hearing impairment in the right ear and Level IV hearing impairment in the left ear. Intersecting Levels III and IV under Table VII results in a 10 percent rating. 38 C.F.R. 4.85, DC 6100.

Considering the pertinent evidence in light of the above, the Board finds that a compensable rating prior to June 19, 2017 and a rating in excess of 10 percent from that date for bilateral hearing loss must be denied. Given the testing results noted above and the manner in which ratings for hearing loss disability are determined, higher ratings for bilateral hearing loss are simply not warranted at any stage during this appeal. Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

To the extent that the Veteran contends that his hearing loss is more severe than has been evaluated, the Board observes that the Veteran, while competent to report that he has difficulty hearing, is not competent to report that his hearing acuity is of sufficient severity to warrant increased compensation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, given the mechanical method in which ratings for hearing loss are derived, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 41.3; Gilbert ,1 Vet. App. at 55-56.

In addition, in Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid. The Court also addressed the requirements for an adequate VA audiological examination report. The Court upheld VA's policy of conducting audiometry testing in a sound controlled room. The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  On the July 2013 examination, it was noted that the Veteran reported he had difficulty understanding conversations in noise and groups and on the June 2017 VA examination it was reported that the Veteran had difficulty understanding conversation in group settings and difficulty hearing on the telephone.  This was sufficient to comply with Martinak.


As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization. If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's bilateral hearing loss disability are fully contemplated by the applicable rating criteria. While the Veteran complained of difficulty in understanding speech when there is background noise and groups, and difficulty hearing on the telephone, these are manifestations of difficulty hearing or understanding speech, which is contemplated by the criteria.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate the disability.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities." Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record. The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities"). The Board will therefore not address the issue further.

Finally, as there is no evidence of unemployability due to the Veteran's hearing loss disability, the question of entitlement to a TDIU is not raised. Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Prior to June 19, 2017, a compensable rating for bilateral hearing loss is denied.

From June 19, 2017, a rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


